            Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 1 of 18




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 EGYPT DEPARTMENT OF DEFENSE
 2590 L Street, N.W.
 Washington, D.C. 20037
                        Plaintiff,                                 21-1144
                                                        CASE NO.: _______________________

 v.


 MAHMOUD ALBOGHDADY
 340 Mill Street, N.E.
 Suite E
 Vienna, VA 22180

 and

 JOUD LLC A/K/A JOUD RESIDENCE
 1005 26th Street, N.W.
 Washington, D.C. 20037
 Serve:
 R/A MAHMOUD ALBOGHDADY
 1005 26th Street, N.W.
 Washington, D.C. 20037

                              Defendants.


                                        COMPLAINT
                             (Civil Ejectment from Real Property)

       Plaintiff, Egypt Department of Defense, by and through its undersigned counsel, for its

Complaint against Mahmoud Alboghdady and Joud LLC a/k/a Joud Residence, hereby makes its

claim for civil ejectment pursuant to D.C. Code § 16-1124 and alleges as follows:

                                          PARTIES

1.     Plaintiff Egypt Department of Defense is a department of the government of the Arab

       Republic of Egypt, which is represented in Washington, D.C. through the Embassy of the
          Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 2 of 18




     Arab Republic of Egypt Office of the Defense, Military, Naval, and Air Attaché, 2590 L

     Street, N.W., Washington, D.C. 20037 (hereinafter the “EDO”).

2.   Defendant Mahmoud Alboghdady (hereinafter “Defendant” or “Alboghdady”) is an adult

     individual domiciled in the Commonwealth of Virginia, who on information and belief,

     resides at 340 Mill Street, N.E., Suite E, Vienna, VA 22180.

3.   Defendant Joud LLC a/k/a Joud Residence (hereinafter “Defendant” or “Joud”) is a

     business entity incorporated in and with its principal place of business in the District of

     Columbia.

                                      JURISDICTION

4.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 as the Parties are

     diverse, Plaintiff is a foreign state pursuant to 28 U.S.C. § 1603, and this dispute involves

     an amount in controversy exceeding $75,000.

5.   This Court has personal jurisdiction over Defendant Alboghdady and Defendant Joud due

     to their occupancy of the real property located at 1005 26th Street, N.W. Washington, DC

     20037. Venue is proper under 28 U.S.C. § 1391 because the property which is the

     subject of the litigation resides within the District of Columbia.

                                   FACTUAL ALLEGATIONS

A.   Relevant Background

6.   On or about July 8, 2014, Plaintiff and Defendant Alboghdady entered into a contract

     (hereinafter “the Lease Agreement”) for Defendant Alboghdady to Lease Plaintiff’s

     property located at 2590 L Street, N.W., Washington, D.C. 20037 (Building “B”). The

     District of Columbia Government later changed the address for Building B, which is now

     recorded as 1005 26th Street, N.W. Washington, DC 20037 (hereinafter “the Premises”).




                                               2
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 3 of 18




7.    The Lease Agreement is for a period of seven years extending from September 1, 2014

      through August 31, 2021. See Lease Agreement at § 1 attached hereto as Exhibit 1.

8.    Plaintiff is the recorded owner of the Premises.

9.    The Lease Agreement authorizes Defendant Alboghdady to operate the property as a

      hotel.

10.   Defendant Alboghdady incorporated Defendant Joud LLC in the District of Columbia on

      August 27, 2014 to operate the hotel on the Premises.

11.   Joud’s official business address is listed at the Premises according to the corporate

      information recorded with the District of Columbia Department of Assessment and

      Taxation.

12.   The Lease Agreement between Plaintiff and Defendant Alboghdady requires him to pay

      monthly rent for the Premises in the amount of $45,000.00 for each of the first three years

      of his rental, $46,350.00 per month in year four, $47,740.50 per month in year five,

      $49,172.75 per month in year six, and $50,648.00 per month in year seven. See Lease

      Agreement. at § 3.1(a).

13.   The rent is due on the first of each month. Id. at § 3.1(c). Any rent that is not paid within

      five days following its due date, meaning by the 6th of each month, incurs a ten percent

      late fee. Id. at § 3.8.

14.   Plaintiff has complied with all terms of the Lease Agreement.

B.    The Unpaid Rents

15.   Defendant Alboghdady is in breach of the Lease Agreement because he has not paid his

      rent for the property for any month since February 2020.




                                               3
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 4 of 18




16.   Defendant Alboghdady’s failure to pay rent for a period of more than six months renders

      his and Defendant Joud’s continued possession of Plaintiff’s Premises wrongful and

      justifies civil ejectment.

17.   Defendants’ continued occupancy and operation of the Premises as a hotel during this

      extended period in which they have paid no rent to Plaintiff represents a wrongful

      exercise of ownership rights over the Premises.

18.   Defendants wrongfully retain possession of the Premises and withhold it from Plaintiff.

19.   Pursuant to D.C. Code § 16-1124, Plaintiff is entitled to the civil ejectment of Defendants

      to recover the Premises.

20.   Pursuant to D.C. Code § 16-1109, Plaintiff is entitled to the mesne profits received by the

      Defendants from the Premises or for the clear value and use of the property sued for, as

      well as damages for waste or injury that has occurred to the Premises.

21.   The clear value and use of the property is best represented by the Lease Agreement

      through which the Parties previously agreed upon an appropriate value for Defendants’

      occupancy and use of the Premises with all the terms which that entailed.

22.   Defendant Alboghdady’s unpaid rent from March 2020 through April 2021 totals

      $700,220.50, which will continue to accrue in each month during which Defendants

      deprive Plaintiff its right to the Premises.

23.   The valuation of the Premises in the Lease Agreement included an agreed upon 10% fee

      for any overdue payments.

24.   Defendant Alboghdady has never paid his rent on time during his rental of the Premises,

      but the situation became steadily more untenable. In or around January 2020, Defendant

      ceased entirely to make rent payments. Although he later paid rent for January, he did so




                                                 4
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 5 of 18




      more than 6 months after it was due. Defendant’s rent for February 2020 was not paid

      until December 2020. No payments have been received since.

25.   Defendant Alboghdady has failed and refused to pay rent despite EDO’s demand.

C.    The Late Fees

26.   Defendant Alboghdady had a long history of late payments even before he ceased making

      rent payments altogether. Although he paid his contractual ten percent late payment fee

      for the months of December 2014, September 2017, November 2017, and February 2018,

      he failed to do so for many other months, which puts him in further breach of the Lease

      Agreement.

27.   The Lease Agreement entitles the EDO to accept partial payments or late payments that

      do not include the required late fees without surrendering its right to recover the full

      balance owed and pursue any remedies under the Lease Agreement or under the law.

      See, Lease Agreement at § 3.4.

28.   Defendant Alboghdady’s overdue late fees for his rent include (i) 32 months at the year 1

      to year 3 rent price, totaling $144,000, (ii) 9 months at the year 4 rent price, totaling

      $41,715.00, (iii) twelve months at the year 5 rent price, totaling $57,288.60, (iv) twelve

      months at the year 6 rent price, totaling $59,007.24 and (v) 8 months and counting at the

      year seven price, currently totaling $40,518.40.

29.   Overall Defendant Alboghdady’s overdue late fees total $342,529.24, which should be

      incorporated into determining the fair value of the property which Defendants’ have

      denied Plaintiff.




                                               5
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 6 of 18




30.   Combining the unpaid rent and overdue late fees, Defendants’ unlawful occupation of the

      Premises has deprived Plaintiff, through the date of filing, of $1,042,749.74 in fair value

      for its property.

31.   Although the District of Columbia state of emergency related to COVID-19 included a

      so-called moratorium on the collection of late fees which would take effect with rental

      payments due for April 2020 through the end of the state of emergency, Plaintiff reserves

      all rights to challenge the validity or enforceability of that action. Plaintiff also contends

      that any late fees exception applicable during the state of emergency does not prevent this

      amount from being factored into the agreed-upon value of the property for purposes of

      establishing the fair use value of the Premises during the period of Defendants’

      possession adverse to Plaintiff’s rightful property interest.

32.   For the purposes of calculating any damages for Defendant Alboghdady’s breach of

      contract and arrears due at the termination of his tenancy under D.C. Code § 16-1110, his

      rent and late fees, excluding fees arguably precluded under the District’s moratorium,

      total $977,644.99.

D.    Attempted Good Faith Resolution

33.   Plaintiff has made numerous good faith efforts to resolve this matter with Defendant

      Alboghdady to recoup his overdue money and/or negotiate the return of the Premises, but

      to no avail.

34.   Most recently on March 31, 2021, Plaintiff offered Defendant Alboghdady, via his legal

      counsel, a tenant payment plan pursuant to D.C. Code § 42-3192.01 to resolve this

      matter.




                                                6
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 7 of 18




35.   Plaintiff received no response to his attempt to resolve this dispute and provide

      Defendant Alboghdady with rent relief.

36.   Defendants have continued operating the Premises as a hotel and generating revenue

      during the period of their delinquent occupancy.

37.   Defendants have left Plaintiff with no reasonable recourse but to seek their ejectment

      from the Premises as is its right under D.C. law.

E.    The Security Deposit

38.   On or about July 8, 2014 and pursuant to the Lease Agreement, Defendant Alboghdady

      furnished the EDO with a security deposit in the amount of $180,000. Lease Agreement

      at § 4.

39.   The Lease Agreement entitles Plaintiff at its discretion to use the security deposit to

      offset any overdue rent owed by Defendant Alboghdady when he is in default with regard

      to any provision governing payment of rent. Id.

40.   On March 30, 2021, Plaintiff invoked Article 4 of the Lease Agreement to offset the

      security deposit against part of Defendant Alboghdady’s overdue rent and late fees.

41.   Plaintiff served Defendant Alboghdady, via his legal representative, with notice of the

      use of the security deposit to offset his overdue rent for the month of March 2020

      ($49,172.75), as well as to his oldest outstanding late fees accounting through May 2017

      and $327.25 of the June 2017 late fee.

42.   This offset thereby reduced the overall amount owed for past due rent and late fees not

      affected by the District’s moratorium to $797,644.99.

43.   This amount clearly was insufficient to distrain for the satisfaction of the rent in arrears

      and unpaid as described by D.C. Code § 16-1124(a).




                                               7
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 8 of 18




44.   The Lease Agreement also requires Defendant Alboghdady to replenish the security

      deposit to its full amount, $180,000, within five days upon notice from Plaintiff. Lease

      Agreement at § 4.

45.   To date, Defendant Alboghdady has failed to replenish the security deposit and is in

      breach of this term of the Lease Agreement.

F.    Condition of the Premises

46.   The Lease Agreement requires Defendant Alboghdady to keep the Premises in good

      repair throughout the period of rental. See, Lease Agreement at § 12(a). The Lease

      Agreement also requires Defendant Alboghdady, at Plaintiff’s discretion, to restore the

      Premises to its original condition when he leaves, including any alterations he made to

      the Premises. Id. at § 7. Lastly, the Lease Agreement requires Defendant Alboghdady to

      surrender the Premises in good and clean condition upon expiration or termination of the

      lease. Id. at § 10.

47.   D.C. Code § 16-1110 also requires Defendants to compensate Plaintiff for any damages

      for waste or injury to the Premises or furniture during Defendants’ occupancy.

48.   Plaintiff supplied Defendants with the full assortment of furniture they then used to

      operate the hotel at the Premises.

49.   The EDO is informed and believes that the Premises are currently in a state of disrepair.

      If it compelled Defendant Alboghdady to vacate the property at this time for his ongoing

      breach of contract, there would be significant cleaning, maintenance, and repair work

      necessary to return the Premises to any semblance of its original condition.

50.   Based on Defendant Alboghdady’s breach of other material terms of the Lease

      Agreement, Plaintiff does not anticipate that Defendants will cure these defects prior to




                                               8
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 9 of 18




      vacating the Premises or comply with these terms of the Lease Agreement and reserves

      all rights in this regard.

51.   Plaintiff intends to seek any and all such additional damages in an amount equal to any

      necessary cleaning, maintenance, and other restoration work.

G.    Insuring the Premises

52.   The Lease Agreement requires Defendant Alboghdady to maintain various types of

      insurance on the Premises throughout the course of the tenancy, including

      Comprehensive Public Liability and Property Damage Insurance in a minimum amount

      of $1,000,000; Worker’s Compensation Insurance in a minimum amount of $500,000;

      and Business Interruption Insurance in a minimum amount of the Base Annual Rental

      amount for at least twelve months ($607,775.00). Lease Agreement § 3.1.

53.   Defendant Alboghdady is required to include Plaintiff as an additional insured on his

      insurance policies. Id.

54.   To date Defendant Alboghdady has not provided Plaintiff with proof of insurance

      coverage despite Plaintiff’s requests for same, which in itself is a breach of the Lease

      Agreement. Plaintiff suspects that Defendant Alboghdady is also in breach by failing to

      carry the required insurance, thereby putting Plaintiff at significant risk of exposure for

      any potential claim during the course of the Lease.

55.   If Defendant Alboghdady cannot demonstrate that the Property has been covered under

      the appropriate insurance policies throughout the course of the Lease, then he should be

      held in breach of this contractual term and subject to appropriate damages for the cost of

      maintaining said insurance policies and the value of any claims for the Parties that would

      have been otherwise covered by these policies.




                                               9
          Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 10 of 18




56.   Defendant Alboghdady’s breach of contract significantly predates the COVID-19

      pandemic and he continues to operate the Premises as a hotel to this day, receiving

      regular revenues from these operations.

57.   Any claimed impediment to Defendant Alboghdady’s ability to perform his contractual

      obligations under the Lease Agreement as a result of the COVID-19 pandemic should

      have been protected by him through the Business Interruption Insurance the Lease

      Agreement requires. This insurance is also designed to protect the EDO by requiring that

      Defendant Alboghdady list the EDO as an additional insured on his policy.

58.   Any failure by Defendant Alboghdady to secure the required insurance or to submit a

      timely claim for any supposed hindrance to his business is prejudicial to the EDO and the

      EDO is entitled to damages for Defendant Alboghdady’s breach.

H.    Additional Damages for Defendants’ Occupancy

59.   D.C. Code § 16-1110(3) provides for Plaintiff to be awarded double rent from the

      termination of the tenancy through to the verdict for possession.

60.   Defendant Alboghdady’s failure to pay rent materially breached the Lease Agreement,

      thereby terminating his tenancy.

61.   In accordance with D.C. Code § 16-1110(3), when Defendants continued occupying the

      Premises after being in arrears on rental payments for six months, they became subject to

      double the agreed upon rent for every month thereafter until the Court issues a verdict for

      possession or they vacate the Premises.

62.   Consequently, Defendants are responsible for double rent from October 2020 to the

      present and continuing, because Defendant Alboghdady’s last monthly payment was for

      February 2020.




                                                10
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 11 of 18




63.   The Lease Agreement entitles Plaintiff to any attorney’s fees, expenses, or other costs

      associated with collecting past due rent. Lease Agreement § 19.

64.   D.C. Code § 16-1124(b)(c) further establishes that Plaintiff is entitled to all attorney’s

      fees, expenses, or other costs associated with this action.

65.   Plaintiff reserves all further rights afforded under the Lease Agreement or the law.

                                 COUNT I – CIVIL EJECTMENT
                               (Mahmoud Alboghdady & Joud LLC)

66.   Plaintiff re-states and re-alleges the foregoing paragraphs as though fully set forth herein.

67.   Plaintiff, the owner of the Premises, and Defendant Alboghdady entered into a valid and

      legally enforceable contract, the Lease Agreement, pursuant to which Plaintiff agreed to

      lease the Premises to Defendant Alboghdady for seven years at an agreed upon monthly

      rent that increased over time.

68.   Pursuant to the Lease Agreement, Plaintiff provided the Premises for Defendants’ sole

      use and enjoyment and upheld all of its contractual obligations.

69.   Defendant Alboghdady ceased making rental payments for the Premises and has been in

      arrears for more than six months from March 2020 through at least April 2021 at the time

      this lawsuit is filed.

70.   The continued occupancy of the Premises by Defendant Alboghdady and Defendant Joud

      during this extended period in which they have used the Premises as a hotel and have

      paid no rent to Plaintiff represents a wrongful exercise of ownership rights over the

      Premises.

71.   Defendants wrongfully retain possession of the Premises and withhold it from Plaintiff.

72.   Pursuant to D.C. Code § 16-1124 Plaintiff is entitled to the prompt ejectment of

      Defendants from its property.



                                               11
          Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 12 of 18




COUNT II – CIVIL EJECTMENT RECOVERY OF MESNE PROFITS AND DAMAGES
                     (Mahmoud Alboghdady & Joud LLC)

73.   Plaintiff re-states and re-alleges the foregoing paragraphs as if fully set forth herein.

74.   Pursuant to D.C. Code § 16-1109, Plaintiff is entitled to the mesne profits received by the

      Defendants from the Premises or for the clear value and use of the property sued for, as

      well as damages for waste or injury that has occurred to the Premises.

75.   The clear value and use of the property is represented by the Lease Agreement through

      which the Parties previously agreed upon an appropriate value for Defendants occupying

      the Premises.

76.   This agreed upon clear value for the use of the property totals $1,042,749.74 as defined

      by the Lease Agreement, for which Defendants are liable to Plaintiff.

77.   Plaintiff is aware that the Premises are currently in a state of disrepair. If Defendants are

      compelled to vacate the property at this time, there would be significant cleaning,

      maintenance, and repair work necessary to return the Premises to any semblance of its

      original condition.

78.   Plaintiff seeks additional damages in an amount equal to any necessary cleaning,

      maintenance, and other restoration work required for the Premises in an amount to be

      proven at trial.

           COUNT III – CIVIL EJECTMENT RECOVERY OF FURNITURE
                             (Mahmoud Alboghdady)

79.   Plaintiff re-states and re-alleges the foregoing paragraphs as if fully set forth herein.

80.   Pursuant to D.C. Code § 16-1110(1) Plaintiff, as landlord for Defendant Alboghdady, is

      entitled to damages for the furniture which he rented on the Premises to Defendant

      Alboghdady.




                                                12
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 13 of 18




81.   When renting the Premises to Defendant Alboghdady, Plaintiff provided all of the

      accompanying furniture, which Defendant Alboghdady has used to operate the Premises

      as a hotel.

82.   Plaintiff is entitled to any damages which have occurred to the furniture it provided in the

      Premises as part of the rental, in an amount to be proven at trial.

      COUNT IV – CIVIL EJECTMENT RECOVERY OF ARREARS IN RENT
                          (Mahmoud Alboghdady)

83.   Plaintiff re-states and re-alleges the foregoing paragraphs as if fully set forth herein.

84.   Pursuant to D.C. Code § 16-1110(2) Plaintiff, as landlord for Defendant Alboghdady, is

      entitled to damages for all arrears of rent due from Defendant Alboghdady for his

      occupation of the Premises.

85.   To date Defendant Alboghdady owes Plaintiff $977,644.99 in rent and late fees which are

      in arrears. This figure is calculated in accordance with the District’s moratorium on late

      fees, but Plaintiff reserves the right to challenge the validity and enforceability of that

      moratorium and thereby seek an additional $65,104.75 in late fees.

86.   Defendant Alboghdady’s security deposit has been used to offset some of those rental

      arrears, leaving $797,644.99 due, in addition to the $65,104.75 in late fees subject to the

      District of Columbia’s moratorium, for which Defendant Alboghdady is liable to

      Plaintiff.

          COUNT V – CIVIL EJECTMENT RECOVERY OF DOUBLE RENT
                            (Mahmoud Alboghdady)

87.   Plaintiff re-states and re-alleges the foregoing paragraphs as if fully set forth herein.




                                                13
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 14 of 18




88.    Pursuant to D.C. Code § 16-1110(3) Plaintiff, as landlord to Defendant Alboghdady, is

       entitled to damages in the amount of double rent from the termination of the tenancy to

       the verdict for possession.

89.    Under D.C. Code § 16-1124, the tenancy is considered terminated when Defendant

       continued occupying the Premises after being in arrears on rental payments for six

       months. Accordingly, Defendant Alboghdady owes double rent from October 2020 to

       the present since his last monthly payment was for February 2020.

90.    As such, Defendant Alboghdady is liable to Plaintiff for additional rents totaling

       $353,536.00.

      COUNT VI – CIVIL EJECTMENT RECOVERY OF DAMAGES TO PREMISES
                            (Mahmoud Alboghdady)

91.    Plaintiff re-states and re-alleges the foregoing paragraphs as if fully set forth herein.

92.    Pursuant to D.C. Code § 16-1110(4) Plaintiff, as landlord for Defendant Alboghdady, is

       entitled to damages for waste or injury to the Premises.

93.    Plaintiff is aware that the Premises are currently in a state of disrepair. If Defendants are

       compelled to vacate the property at this time, there would be significant cleaning,

       maintenance, and restoration work necessary to return the Premises to any semblance of

       its original condition.

94.    Plaintiff seeks additional damages in an amount equal to any necessary cleaning,

       maintenance, and other restoration work required for the Premises in an amount to be

       proven at trial.

                          COUNT VII – BREACH OF CONTRACT
                                (Mahmoud Alboghdady)

95.    Plaintiff re-states and re-alleges the foregoing paragraphs as if fully set forth herein.




                                                 14
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 15 of 18




96.    Plaintiff and Defendant entered into a valid and legally enforceable contract, the Lease

       Agreement, pursuant to which Plaintiff agreed to lease the Premises to Defendant for

       seven years at an agreed upon monthly rent that increased each year.

97.    Pursuant to the Lease Agreement, Plaintiff provided the Premises for Defendant’s sole

       use and enjoyment and upheld all of its contractual obligations.

98.    Defendant materially breached the Lease Agreement by failing to pay Plaintiff rent from

       March 2020 through April 2021 and on.

99.    Defendant materially breached the Lease Agreement by failing to pay required late fees

       for untimely rent payments from January 2015 through at least March 2020.

100.   Plaintiff contends that, to the extent the District of Columbia moratorium on late fees is

       found to be unenforceable, Defendant additionally materially breached the Lease

       Agreement by failing to pay late fees for untimely rent payments from April 2020

       through the present and continuing.

101.   Defendant materially breached the Lease Agreement by failing to replenish his security

       deposit after it was validly used to offset his past due rent and fees.

102.   Defendant materially breached the Lease Agreement by not maintaining the Premises in

       good condition and not undertaking to return the proper in its original condition.

103.   Defendant materially breached the Lease Agreement by failing to maintain required

       insurance policies meant to protect both Parties.

104.   As a result of Defendant’s material breaches of the Lease Agreement, Plaintiff has

       incurred damages in the amount of $700,220.50 in overdue rent, $277,424.49 in overdue

       late fees, with an additional $65,104.75 in late fees that have been subject to the District

       of Columbia’s moratorium, $180,000 in an unpaid security deposit, an amount of




                                                 15
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 16 of 18




       physical damages to the Premises to be determined at trial, and the cost of annual

       insurance payments to be determined at trial.

                           COUNT VIII – UNJUST ENRICHMENT
                            (Mahmoud Alboghdady & Joud LLC)

105.   Plaintiff re-states and re-alleges the foregoing paragraphs as if fully set forth herein.

106.   Plaintiff conferred substantial benefits upon Defendants through the provision of its

       property for Defendants’ use as a hotel.

107.   Defendants have knowledge of the benefits conferred upon them by Plaintiff through

       their continued use of the Premises as a hotel during the period which Defendant

       Alboghdady’s has failed to pay rent.

108.   Plaintiff reasonably expected to be paid by Defendants for their utilization of the

       Premises in a business enterprise.

109.   Defendants reasonably should have expected for Defendant Alboghdady to continue

       paying his rent and accompanying late fees throughout the period in which they operated

       a hotel at the Premises but failed to do so.

110.   Defendants chose to increase their profits over the duration of the Lease Agreement

       rather than paying the contractually obligated rental payments and late fees.

111.   Defendants further chose to increase their profits over the course of the lease rather than

       paying for the contractually obligated insurance policies for the Premises, to Plaintiff’s

       detriment.

112.   Retention of the benefits conferred by Plaintiff upon Defendants without payment of the

       amounts due and owing to Plaintiff would be inequitable and unjust.




                                                  16
            Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 17 of 18




                                         PRAYER FOR RELIEF

WHEREFORE, in consideration of the foregoing, Plaintiff respectfully requests that this Court

grant the following relief:

       a) To immediately eject Defendant Alboghdady and Defendant Joud from the Premises

           and return it to Plaintiff;

       b) To award an amount against Defendant Alboghdady and Defendant Joud equal to

           civil ejectment damages for the fair value for use of the Premises totaling

           $1,042,749.74 and any damages to the Premises;

       c) To award an amount against Defendant Alboghdady equal to civil ejectment damages

           for any furniture conveyed with the Premises, rental payments in arrears at least equal

           to $797,644.99, double rent in the amount of at least $353,536.00, and damages to the

           Premises;

       d) To determine that Defendant Alboghdady breached the Lease Agreement;

       e) To enter final judgment in Plaintiff’s favor and against Defendant Alboghdady for

           compensatory damages in an amount to be proven at trial, but in no event less than

           $977,644.99;

       f) To determine that Defendant Alboghdady and Defendant Joud have been unjustly

           enriched in an amount to be proven at trial;

       g) To enter final judgment in Plaintiff’s favor and against Defendants for compensatory

           damages in an amount to be proven at trial, but in no event less than $977,644.99;

       h) To award pre-judgment interest and post-judgment interest at the applicable rates,

           court costs, attorneys’ fees, including any additional expenses and attorneys’ fees for

           collection; and




                                                17
           Case 1:21-cv-01144 Document 1 Filed 04/27/21 Page 18 of 18




       i) For such other and further relief as this Court may deem just and proper.



Dated: April 27, 2021                       Respectfully submitted,

                                            KALBIAN HAGERTY LLP


                                            /s/ Haig V. Kalbian
                                            Haig V. Kalbian [D.C. Bar # 400976]
                                            D. Michelle Douglas [D.C. Bar # 503354]
                                            Alexander Rogosa [D.C. Bar # 1044198]
                                            888 17th Street NW, Suite 1200
                                            Washington, D.C. 20006
                                            Email: hkalbian@kalbianhagerty.com
                                            Tel: 202-223-5600
                                            Fax: 202-223-6625
                                            Counsel for Plaintiff




                                              18
